Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 1 of 8




              EXHIBIT EE
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 2 of 8

                                                                                                                                    Search




    Nation & World                                                                                                      Log In | Subscribe



    Health | Nation | Nation & World | World

    Infected after 5 minutes, from 20 feet away: South Korea sudy
    shows coronavirus’s spread indoors
    Dec. 10, 2020 at 2:30 am | Updated Dec. 11, 2020 at 8:26 pm                                                                      


    Lindsey Hart carries out sandwiches to sit-in diners at the San Francisco Deli in
    Redding, Calif., on Dec. 3. (AP Photo/Rich Pedroncelli)


          By Victoria Kim
          Los Angeles Times


          SEOUL, South Korea — Dr. Lee Ju-hyung has
          largely avoided restaurants in recent months, but on
          the few occasions he’s dined out, he’s developed a
          strange, if sensible, habit: whipping out a small
          anemometer to check the airflow.

          It’s a precaution he has been taking since a June
          experiment when he and colleagues re-created the
          conditions at a restaurant in Jeonju, a city in the
          southwest of South Korea, where diners contracted
          coronavirus from an out-of-town visitor. Among them
          was a high school student who was infected with the
          coronavirus after five minutes of exposure from more
          than 20 feet away.



https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 3 of 8
          The results of the study, for which Lee and other
          epidemiologists enlisted the help of an engineer who
          specializes in aerodynamics, were published last week
          in the Journal of Korean Medical Science. The conclusions raised concerns that the widely
          accepted standard of 6 feet of social distance may not be far enough to keep people safe.

          The study — adding to a growing body of evidence on airborne transmission of the virus
          — highlighted how South Korea’s meticulous and often invasive contact tracing regime has
          enabled researchers to closely track how the virus moves through populations.

          “In this outbreak, the distances between infector and infected persons were … farther than
          the generally accepted 2 meter [6.6 foot] droplet transmission range,” the study’s authors
          wrote. “The guidelines on quarantine and epidemiological investigation must be updated to
          reflect these factors for control and prevention of COVID-19.”

          KJ Seung, an infectious disease expert and chief of strategy and policy for the nonprofit
          Partners in Health’s Massachusetts COVID response, said the study was a reminder of the
          risk of indoor transmission as many nations hunker down for the winter. The official
          definition of a “close contact” — 15 minutes, within 6 feet — isn’t foolproof.




          In his work on Massachusetts’ contact tracing program, he said, business owners and
          school administrators have fixated on the “close contact” standard, thinking just 14 minutes
          of exposure, or spending hours in the same room at a distance farther than 6 feet, is safe.

          “There’s a real misconception about this in the public.” said Seung, who was not involved


https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 4 of 8
          in the South Korea study. “They’re thinking, if I’m not a close contact, I will magically be
          protected.”

          Seung said the study pointed to the need for contact tracers around the world to broaden the
          net in looking for people who had potentially been infected and to alert people at lower risk
          that they may have been exposed.

          Linsey Marr, a civil and environmental engineering professor at Virginia Tech who studies
          the transmission of viruses in the air, said the five-minute window in which the student,
          identified in the study as “A,” was infected was notable because the droplet was large
          enough to carry a viral load, but small enough to travel 20 feet through the air.

          “‘A’ had to get a large dose in just five minutes, provided by larger aerosols probably about
          50 microns,” she said. “Large aerosols or small droplets overlapping in that gray area can
          transmit disease further than one or two meters [3.3 to 6.6 feet] if you have strong airflow.”

          The South Korean study began with a mystery. When a high school senior in Jeonju tested
          positive for the coronavirus on June 17, epidemiologists were stumped because the city
          hadn’t had a COVID-19 case in two months. North Jeolla province, where Jeonju is
          located, hadn’t had one for a month. The girl hadn’t traveled out of the region in recent
          weeks, and had largely gone from home to school and back.




          Contact tracers turned to the country’s Epidemic Investigation Support System, a digital
          platform introduced in South Korea amid the pandemic that allows investigators to access
          cellphone location information and credit card data of infected individuals in as little as 10
          minutes.

          Cellphone GPS data revealed that the student had briefly overlapped with another known
          coronavirus patient from a different city and province altogether, a door-to-door
          saleswoman who had visited Jeonju. Their connection was a first-floor restaurant on the
          afternoon of June 12 — for just five minutes.



https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 5 of 8
          Authorities in the city of Daejeon, where the door-to-door saleswoman was visiting from,
          said the woman did not tell contact tracers she’d visited Jeonju, about an hour’s drive away,
          where her company held a meeting with 80 people on the sixth floor of the building with
          the restaurant.

          Lee, a professor at the Jeonbuk National University Medical School who has also been
          helping local authorities carry out epidemiological investigations, went to the restaurant
          and was surprised by how far the two had been sitting. CCTV footage showed the two
          never spoke, or touched any surfaces in common — door handles, cups or cutlery. From the
          sway of a light fixture, he could tell the air conditioning unit in the ceiling was on at the
          time.

          Lee and his team recreated the conditions in the restaurant — researchers sat at tables as
          stand-ins — and measured the airflow. The high school student and a third diner who was
          infected had been sitting directly along the flow of air from an air conditioner; other diners
          who had their back to the airflow were not infected. Through genome sequencing, the team
          confirmed the three patients’ virus genomic types matched.




          More on the COVID-19 pandemic
            Coronavirus live updates for Monday, Jan. 4
            Teachers get creative to teach science during a pandemic
            Israel is vaccinating so fast it’s running out of vaccine
            In Washington, conservatives push back on state’s COVID-19 restrictions
            Our collected COVID-19 news and resources




https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 6 of 8




          “Incredibly, despite sitting a far distance away, the airflow came down the wall and created
          a valley of wind. People who were along that line were infected,” Lee said. “We concluded
          this was a droplet transmission, and beyond two meters.”

          The pattern of infection in the restaurant showed it was transmission through droplets
          landing on the face rather than from aerosols, which are breathed in, said Marr, the Virginia
          Tech professor who was not involved in the study. The measured air velocity in the
          restaurant, which did not have windows or a ventilation system, was about a meter per
          second, the equivalent of a blowing fan.

          “Eating indoors at a restaurant is one of the riskiest things you can do in a pandemic,” she
          said. “Even if there is distancing, as this shows and other studies show, the distancing is not
          enough.”




          Mos Read Nation & World Stories
                  Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread
            1
                  indoors

            2     U.S. officials consider half-doses of Moderna’s vaccine to give more people some immunity

            3     Trump pressures Georgia secretary of state to recalculate vote in his favor

            4     Pentagon orders Bremerton-based aircraft carrier home in abrupt reversal of Iran strategy

            5     Sports on TV & radio: Local listings for Seattle games and events




          The study was published at a time when South Korea, like many other countries, is on edge
          amid a new wave of COVID-19 infections, with daily case rates hovering around 600 in
          recent days. Seoul, the capital, this week began requiring restaurants to close by 9 p.m.,
          limiting coffee shops to take-out only and forcing clubs and karaokes to shut down.



https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 7 of 8
          The research echoed the findings of a July study out of Guangzhou, China, which looked at
          infections among three families who dined at a restaurant along the flow of air conditioning
          in tables that were 3 feet apart, overlapping for about an hour. Ten of the diners tested
          positive for the coronavirus. Contact tracers in South Korea similarly mapped out a large
          outbreak at a Starbucks in Paju in August, when 27 people were infected by a woman
          sitting under a second-floor ceiling air conditioning unit.

          Seung, of Partners in Health, said by retracing infection routes epidemiological
          investigators in South Korea had helped researchers worldwide better understand the
          coronavirus’s spread.

          “I showed it to my team doing contact tracing in Massachusetts, and their jaws are
          dropping,” Seung said. “We know how hard it is to do something like that — it’s
          impressive.”



          Victoria Kim


    The Seattle Times does not append comment threads to stories from wire services such as the Associated Press, The New
    York Times, The Washington Post or Bloomberg News. Rather, we focus on discussions related to local stories by our own
    staff. You can read more about our community policies here.



                                                                        ADVERTISING




https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’s spread indoors | The Seattle Times
                            Case 1:21-cv-00165-DLC Document 29-31 Filed 02/23/21 Page 8 of 8

    COMPANY


    COMMUNITY


    ADVERTISE


    SUBSCRIPTION


    CONNECT




         Copyright © 2021 The Seattle Times | Privacy Statement | Notice At Collection | Do Not Sell My Personal Information | Terms of
                                                                   Service




https://www.seattletimes.com/...n=article_inset_1.1&fbclid=IwAR0YTjvLtnhyHrsX2cc0v1YdQzP5WmfPHqQreFOBQtZP2F7a0uJRvok2y6U[1/4/2021 4:05:50 PM]
